DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8-10, 13, 14, 17, 26, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (US 2009/0054872 A1) in view of Holtz et al. (US 2009/0165784) and Guo et al. (US 2014/0276643).
With regard to claim 1, Magnuson teaches a distal tip segment for a sheath assembly with regions of contrast to ascertain a distal tip profile under imaging, the distal tip segment comprising: a proximal section having a first polymer that defines a region of increased wall thickness and cross-sectional area (Fig. 1B member 32, see proximal section of 
With regard to claim 4, see Fig. 1B, [0033].

With regard to claims 9 and 10, see [0028] the diameter for D1 is equal to the diameter for D3 which is the inner diameter of the proximal section, Magnuson teaches a range for the inner diameter to be .01-.25 inches which encompasses the claimed range.  Magnuson further teaches the device may be used for delivery and withdrawal of fluid or instruments and that the passage is sized for delivery ([0032], [0041]).  As such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an inner diameter as claimed as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill would be able to alter the inner diameter as desired depending on desired flow characteristics or the size of an instrument to be inserted.
With regard to claims 13 and 14, see connection in Fig. 2.
With regard to claim 17, As combined above Holtz et al. teach barium is added to catheters to tubes in amounts varying from 10%-30% and including 25% ([0032]) and further, Guo et al. teach using 40% barium in the tip which is a greater amount than used in the shaft ([0068]).  

With regard to claim 30, Magnuson teaches a sheath assembly comprising: Application No. 16/157,783- 6 - September 1, 2021 a shaft comprising a proximal shaft portion (Fig. 1A member 10), a distal tip segment distal to the proximal shaft (Fig. 1B member 32), wherein the distal tip segment comprising: a proximal section having a first polymer that defines a region of increased wall thickness and cross-sectional area (Fig. 1B member 32, see proximal section of 40, [0032]); and a distal most section having the first polymer that defines a region of reduced wall to provide an atraumatic tip (Fig. 1B see distal tip), wherein the distal tip segment is operatively coupled to a distal end of the proximal shaft portion of the sheath assembly (Fig. 2), wherein the proximal shaft portion comprises a second polymer ([0018]), wherein an interface in a proximal end of the proximal section is formed between the proximal section and the proximal shaft portion by joining layers of polymers in an overlapping configuration along a longitudinal axis of the sheath assembly (see Fig. 2 where 34 and 14 overlap), the interface comprising an under layer of the first polymer from the proximal section that does not extend proximally into the proximal shaft portion (Fig. 2 member 36), a middle layer of the second polymer rolled down distally from the proximal shaft portion and rolled over a portion of the under layer (Fig. 1A and 2 portion 22), and an over layer of the first polymer from the proximal section which is placed over the under layer and the middle layer and does not extend proximally into the proximal shaft portion (Fig. 2 member 38).  Magnuson does not disclose the first and second polymers are radiopaque.  However, Holtz et al. teach barium is added to catheters tubes in amounts varying from 10%-30% via mixture with the polymer composition of the catheter ([0032]) and further, Guo et al. teach using 40% barium mixed with 
With regard to claim 31, see Fig. 1B, [0033].

Claims 2, 5, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (US 2009/0054872 A1), Holtz et al. (US 2009/0165784), and Guo et al. (US 2014/0276643) as applied to claim 1 above, and further in view of Stigall et al. (US 2014/0180254 A1).
With regard to claims 2, 7, and 11, see Fig. 1B showing the straight profile of the distal most tip which has an outer diameter smaller than the outer diameter of the proximal section.  As it is inserted into the body it necessarily has sufficient stiffness to cross the tissue.  Magnuson teaches the wall thickness may vary ([0028]) but Magnuson does not disclose the thickness of the tip portion.  However, Stigall et al. teach a catheter for the vasculature which has a distal tip which tapers from a thickened region to a straight region, at the tip inner diameter values of .01”-.1” and outer diameter values of .025”-.25” are taught ([0022]).  Depending on the selected inner and outer diameter values a thickness between .0075” and .12” may be achieved.  Stigall et al. teach such a tip is sufficient for traversing the vasculature ([0003], [0020]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness as claimed as Stigall et al. teach such values are suitable for traversing the vasculature and as it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill would be able to alter the thickness as desired.   Further, regarding claim 11, the thickness at the interface would be about equal to the thickness of the catheter wall which can vary between .001”-.125” plus the thickness of the 36 or 38 which is .002” and would taper to the thickness at the tip as taught by Stigall et al. above.  The values taught by Magnuson encompass the claimed thickness at the interface, as such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an inner diameter as claimed as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
With regard to claim 5, see Fig. 1B the outer diameter of the tip 32 increases from the distal to the proximal end.  Magnuson discloses the tip may be insert molded onto the shaft ([0037]) but does not explicitly show the outer diameter of the proximal section of the tip to be equal to the outer diameter of the distal end of the shaft.  However, Stigall et al. shows that when two components are heat molded together the diameters fuse to become continuous (see transition from Fig. 5 to Fig. 6).  As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when the tip and shaft are molded together the distal end of the shaft and proximal end of the tip became continuous as shown in Stigall et al., the diameters of these components would become equal in .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (US 2009/0054872 A1), Holtz et al. (US 2009/0165784), and Guo et al. (US 2014/0276643) as applied to claim 1 above, and further in view of Levine et al. (US 2009/0024089 A1) and Helgerson et al. (US 6,149,996).
With regard to claim 16, Magnuson teaches the shaft may comprise nylon and the tip may be made of a polymer ([0027], [0032]) but does not disclose the explicit materials recited. However, Levine teaches using Nylon 12 for a catheter body as it provides mechanical strength and flexibility for travel through the vasculature ([0036]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a Nylon 12 for the shaft as Levine et al. teach this is suitable for use in the body and provides mechanical strength and flexibility.  Further, Helgerson et al. teach a tip for a catheter can have a durometer between 20D-70D including particularly using Pebax with a hardness of 35D (Col. 2 lines 23-24, lines 52-56) these characteristics provide the necessary mechanical characteristics for traversing the body (Col. 1 lines 12-18).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a tip with a 35D Pebax in Magnuson as Helgerson et al. teach this is suitable for transmission through the body and would yield the same predictable result.
 
Claims 19, 21, 22-25, 27-29, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (US 2009/0054872 A1), Holtz et al. (US 2009/0165784), and Guo et al. (US 2014/0276643) as s 1 and 30 above, and further in view of Stigall et al. (US 2014/0180254 A1) and Helgerson et al. (US 6,149,996)
 With regard to claims 19, 21, 22 and 27-29, the Examiner finds the stiffness of the tip and transition force to be result effective variables due to the material selection and tip size.  Magnuson teaches the thickness at the interface would be about equal to the thickness of the catheter wall which can vary between .001”-.125” plus the thickness of the 36 or 38 which is .002” and would taper to the thickness at the tip and Magnuson teaches a range for the inner diameter to be .01-.25.  Magnuson further teaches the device may be used for delivery and withdrawal of fluid or instruments and that the passage is sized for delivery ([0032], [0041]).but do not disclose a thickness at the distal most section, inner diameter of the region of increased wall thickness However, Stigall et al. teach a catheter for the vasculature which has a distal tip which tapers from a thickened region to a straight region, at the tip inner diameter values of .01”-.1” and outer diameter values of .025”-.25” are taught ([0022]).  Depending on the selected inner and outer diameter values a thickness between .0075” and .12” may be achieved.  Stigall et al. teach such a tip is sufficient for traversing the vasculature ([0003], [0020]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness as claimed as Stigall et al. teach such values are suitable for traversing the vasculature and as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill would be able to alter the thickness as desired.   Furthermore, one of ordinary skill in the art would have expected the Applicant's invention to 
	As the same tip thickness, diameter, and durometer material are used as combined above the device would be expected to have the same stiffness and transition force.
With regard to claims 23-25 and 34, Magnuson does not disclose the specific radiopacity of the tip.  The Examiner finds that the radiopacity is a result effective variable due to the tip thickness and radiopacity of the material.  As combined above Magnuson, Holtz et al., and Guo et al. disclose a radiopaque polymer.  LeBlanc et al. do not disclose a thickness at the distal most section, inner diameter of the region of increased wall thickness, or thickness at an interface with the shaft as recited.  Magnuson teaches the thickness at the interface would be about equal to the thickness of the catheter wall which can vary between .001”-.125” plus the thickness of the 36 or 38 which is .002” and would taper to the thickness at the tip but do not disclose a thickness at the distal most section, inner diameter of the region of increased wall thickness However, Stigall et al. teach a catheter for the vasculature which has a distal tip which tapers from a thickened region to a straight region, at the tip inner diameter values of .01”-.1” and outer diameter values of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One of ordinary skill would be able to alter the thickness as desired.   Furthermore, one of ordinary skill in the art would have expected the Applicant's invention to perform equally well with the tip of Magnuson and Stigall et al. because it provides balance between the flexibility and stiffness required to move through the vasculature Magnuson teaches the shaft may comprise nylon and the tip may be made of a polymer ([0027], [0032]) but does not disclose the explicit materials recited.  However, Helgerson et al. teach a tip for a catheter can have a durometer between 20D-70D including particularly using Pebax with a hardness of 35D (Col. 2 lines 23-24, lines 52-56) these characteristics provide the necessary mechanical characteristics for traversing the body (Col. 1 lines 12-18).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a tip with a 35D Pebax in Magnuson as Helgerson et al. teach this is suitable for transmission through the body and would yield the same predictable result.
As the same tip thickness, diameter, and radiopaque material are used as combined above the device would be expected to have the same radiopacity.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (US 2009/0054872 A1), Holtz et al. (US 2009/0165784), and Guo et al. (US 2014/0276643) as applied to claim 30 above, and further in view of Guo et al. (US 2009/0166913 A1).
With regard to claim 32, Magnuson teaches a device substantially as claimed.  Magnuson does not disclose a marker band.  However, Guo et al. ‘913 teach using marker bands in addition to radiopaque fillers for visualization ([0042]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a marker band in Magnuson as Guo et al. teach this is beneficial in addition to radiopaque fillers for visualization.  One of ordinary skill in the art would be able to place the marker band as desired to direct placement, one of ordinary skill would understand the necessity to visualize the tip placement as this directs the placement throughout the body.


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (US 2009/0054872 A1), Holtz et al. (US 2009/0165784), and Guo et al. (US 2014/0276643) as applied to claim 30 above, and further in view of Burkholz et al. (US 2018/0093074 A1).
With regard to claim 35, Magnuson teaches a device substantially as claimed.  Magnuson does not disclose an opening in the region of increased wall thickness.  However, Burkholz et al. teach using a side hole in an area of increased thickness in order to reduce the direct impingement of infustae on the vessel wall ([0057], Fig. 2 member 62).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a hole in the proximal section of Magnuson as Burkholz et al. teach this is beneficial for reducing the direct impingement of infusate on the vessel wall.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783